

FALCON MINES/FALCON GROUP CLAIMS
 
LEASE AGREEMENT – JOINT VENTURE OPTION
 
Gentleman:


 
The following terms would include our Falcon Group Claims including the six (6)
patented claims and any additional claims that we file adjacent to or in our
immediate area, making sure that we are not staking on any private, deeded, or
ranch owned property (that was acquired thru State Selection from the united
States Government Act of Congress in 1880) and Barrick deeded properties that
basically surround our Falcon Group claims area.
 
 
 
1)
A Joint Venture 50/50 agreement to be agreed upon after the completion of this
lease agreement (or on completion of eight (8) or more drill holes that we both
agree, the results warrant entering into a joint venture agreement), unless you
terminate the lease prior to completion.

 
 
2)
Minimum of four (4) drill holes to be drilled by November 30, 2011 with an
additional minimum of four (4) drill holes to be drilled by November 30, 2012,
giving you two (2) full summers to do your soil samples and geophysics that you
deem necessary. The drill holes should be to a depth of at least 3000ft., more
or less, as warranted by your core samples, all under the supervision and
decisions by your geologist. (Ronnie Long’s report in 2000 shows his geology for
four(4) drill holes on the patented claims with our recommended fifth (5) hole
adjacent to the Falcon adit, 52ft. in, on the west wall where the enriched Gold
seam is showing)

 
 
3)
Forward to us all copies of all reports, soil samples, and geophysics on a
monthly basis or as they are completed along with current and future plans that
weather permits. (A copy of the soil and I.P. survey that was completed on the
TECK claims to compare with our current evaluation of the Falcon claims)

 
 
4)
We recommend that you use Ruby Dome Inc., a local construction and trucking
company, (owned by one of the Falcon Group Claims holders), that is familiar
with and has all of the necessary equipment to open and maintain the roads from
Midas to the Falcon properties, including preparing drill pads, which is work
they have done in the past for other mining companies. Also, to use Carlin trend
for the necessary field survey work to G.P.S. the exact corners of the patented
claims and the outside boundaries of the entire Falcon Group Claims on or before
August 1, 2011.

 
 
 

--------------------------------------------------------------------------------

 

 
5)
All contracted companies should furnish to you and us copies of their accident
and the indemnification insurance for all work done by them including State and
Federal compliance so that you and the Falcon Group Claims holders are
protected.

 
 
6)
No liens are to be placed on the properties or interest in this agreement is to
be sold, without the prior consent of the signatories hereto, which cannot be
unreasonably withheld.

 
 
7)
Terms of this agreement will be from signing date and first payment, no later
than January 28, 2011 and running to November 30, 2011 and the second term will
be from November 30, 2011 to November 30, 2012. Option for a third term is
negotiable prior to November 30, 2012 providing this agreement is in full force
and effect.

 
 
8)
Termination will be on thirty (30) days notice due to non-payment or any breach
under the terms of this agreement with a fifteen (15) day grace period.

 
 
9)
Payment schedule: Date of signing to November 30, 2011:

 
$25,000 on or before January 28, 2011
$25,000 on or before April 1, 2011
$25,000 on or before August 1, 2011
 
 
Second term from November 30, 2011 to November 30, 2012:

 
$50,000 on or before November 30, 2011 to November 30, 2012
$50,000 on or before July 1, 2012
$50,000 on or before September 1, 2012
 
The partial payments gives you time in between payment dates to enter into a
joint venture agreement if warranted by us, or for you to terminate the
agreement if you feel the exploration does not warrant your continuing.
 
 
10)
Issuance to us of one million five hundred thousand (1,500,000) shares of six
(6) month restricted stock in Ironwood Corporation, by January 28, 2011 and an
additional one million five hundred thousand (1,500,000) shares of six (6) month
restricted shares of stock in Ironwood Corporation, on November 30, 2011,
providing this agreement is in full force and effect.

 
 
 

--------------------------------------------------------------------------------

 

We will file and pay for our annual assessment fees on our Falcon Group Claims
with notification to you prior to August 30, 2011 and August 30, 2012.
 
We will also remove existing stored, mined and accessible ore and tailings, at
our expense, to process in our mill and lab.
 


 
 
Dated this 16th day of January, 2011.

 
 
Falcon Patented Claims and Falcon Group Claims

 
 
 
/s/ Robert L. Wyllie                                                  

 
Robert L. Wyllie, Individually and as Attorney In Fact for the Falcon Group
Claims.

 
 
 
Ironwood Corporation

 
 
 
/s/ Behzad Shayanfar                                              

 
Behzad Shayanfar, C.E.O.

 
 
Dated this 25th day of January, 2011.

 
 
 

--------------------------------------------------------------------------------

 
